Motion referred to the court that rendered the decision. Present — Carswell, Acting P, J., Adel, Wenzel and MacCrate, JJ.; Johnston, J., not voting. Motion for reargument or, in the alternative, for leave to appeal to the Court of Appeals, denied, without costs, and without prejudice to the right of the defendant, if so advised, to apply at Special Term for appropriate relief on the basis of the facts alleged on this motion. Present — Nolan, P. J., Carswell, Adel and Sneed, JJ.; Johnston, J., not voting. [See ante, p. 885.]